MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Feb 12 2018, 9:36 am

regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael C. Borschel                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Pierre Devon Porter,                                     February 12, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1709-CR-2160
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Mark D. Stoner, Judge
                                                         Trial Court Cause No.
                                                         49G06-1705-F3-16526



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2160 | February 12, 2018         Page 1 of 5
[1]   Pierre Devon Porter (“Porter”) appeals his conviction for criminal confinement

      while armed with a deadly weapon, 1 a Level 3 felony, contending that the State

      failed to present sufficient evidence of confinement.2


[2]   We affirm.


                                       Facts and Procedural History
[3]   Paula Shofner (“Shofner”) met and began dating Porter in January of 2017. On

      May 2, 2017, she received a phone call from a male friend that angered Porter.

      When Shofner was driving Porter back to his house later, Porter was still angry

      about the phone call. He broke several of the vents in Shofner’s car and then

      began to choke her while she was driving. Shofner pulled into a gas station,

      and both she and Porter exited the vehicle.


[4]   Shofner ran into the gas station and told the clerks to lock the door. Moments

      later, Porter entered the gas station store yelling, “you want to play with guns”

      and began chasing Shofner around the store. Tr. Vol. II at 57. He then ran back

      to the entrance of the store, set his black backpack down, and pulled out a black

      .380 caliber handgun. He racked the slide of his handgun to chamber a round,

      grabbed Shofner, placed his handgun on the side of her head, and said, “Let’s

      go.” Id. at 58. James Ballard, one of the gas station clerks, told Porter “man




      1
          See Ind. Code § 35-42-3-3.
      2
       Porter was also convicted of criminal recklessness, a Level 6 felony, possession of marijuana, a Class B
      misdemeanor, and battery causing bodily injury, a Class A misdemeanor, and was adjudicated to be a
      habitual offender. Those convictions and the adjudication are not at issue in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2160 | February 12, 2018          Page 2 of 5
      don’t shoot her, it ain’t worth it,” id. at 59-60, as Shofner cried and had her

      hands up, attempting to duck away from Porter. Porter held Shofner in place,

      reached into her waistband, and took her handgun away from her. Then Porter

      took his backpack and briefly left the store, but returned moments later to grab

      Shofner by the hair and forcibly remove her.


[5]   Once they were outside, Shofner was able to break away from Porter and run to

      her car. As Shofner entered her vehicle and attempted to drive away, Porter

      fired two rounds into the pavement in front of her vehicle. Shofner drove away

      from the gas station and called 911. Law enforcement officers responded to a

      report of shots fired at the gas station and located Porter walking a short

      distance away. Officers found two spent 9mm shell casings in the parking lot of

      the gas station, and video footage of Porter’s actions caught on the gas station’s

      security cameras. Officers arrested Porter and discovered two handguns in his

      backpack.


[6]   The State charged Porter with various offenses due to his actions, including

      criminal confinement as a Level 3 felony. A jury trial was held, and Porter was

      found guilty of several of the charged offenses, including Level 3 felony

      criminal confinement. Porter now appeals his conviction for criminal

      confinement.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2160 | February 12, 2018   Page 3 of 5
                                      Discussion and Decision
[7]    Porter claims that the State failed to present sufficient evidence to support his

       conviction for Level 3 felony criminal confinement. Specifically, Porter argues

       that there was insufficient evidence proving that he actually confined Shofner.


[8]    When considering a claim of insufficient evidence, we adhere to a long-settled

       standard of review. We do not reweigh evidence or assess the credibility of

       witnesses, and we will consider only the evidence, and the reasonable

       inferences drawn therefrom, that are most favorable to the verdict. Gleason v.

       State, 965 N.E.2d 702, 708 (Ind. Ct. App. 2012). We will affirm a conviction “if

       the evidence and those inferences constitute substantial evidence of probative

       value to support the verdict.” Id. “Reversal is appropriate only when a

       reasonable trier of fact would not be able to form inferences as to each material

       element of the offense.” Id.


[9]    Indiana Code section 35-42-3-3(a) provides in applicable part that, “A person

       who knowingly or intentionally confines another person without the other

       person’s consent commits criminal confinement. The statute further provides

       that the offense is a Level 3 felony if it is committed while armed with a deadly

       weapon. Ind. Code § 35-42-3-3(2)(A).


[10]   Here, the evidence showed that Porter chased Shofner around the gas station

       store, pulled out a black .380 caliber handgun, racked the slide of his handgun

       to chamber a round, grabbed Shofner, placed his handgun on the side of her



       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2160 | February 12, 2018   Page 4 of 5
       head, and said, “Let’s go.” Tr. Vol. II at 58. He then grabbed Shofner by the

       hair and forcibly removed her from the store.


[11]   Indiana Code section 35-42-3-1 provides that confine means to “substantially

       interfere with the liberty of a person.” In grabbing Shofner, placing a gun to the

       side of her head, and forcibly removing her from the store, Porter substantially

       interfered with her liberty. Considering only the evidence most favorable to the

       verdict, sufficient evidence was presented to support Porter’s conviction for

       criminal confinement as a Level 3 felony. Accordingly, we affirm his

       conviction.


[12]   Affirmed.


[13]   Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2160 | February 12, 2018   Page 5 of 5